Title: Thomas W. Maury to Thomas Jefferson, 17 January 1816
From: Maury, Thomas Walker
To: Jefferson, Thomas


          
            Dear Sir.
             Richmond 17th January 1816
          
          I at length have the pleasure to announce to you the passage thro the House of Delegates of our Bill for the establishment of the College, and of the Bill for the relief of Capt Millar The last will make it’s way thro the Senate with much ease; But as to the first, I much doubt whether it will be passed in it’s present shape. It has lost in the H. of D. the section providing for aid from the Literary Fund. I found the H of D. so sensitive on that subject as to create a persuasion (in which my friends concurred) that insisting on that section might put the whole bill to hazard.—The probable objection in the Senate is founded on that feature in the bill which invests one of the Officers of the institution with the powers of a justice of the peace I have this day had conversations with some of the Members of the Senate & have referred them to the history of some other colleges for precedents, but fear it will be lost. As to the substance of the bill there can be no difficulty.
          There are three very important subjects before the Legislature, the calling of a Convention, a large addition to the banking capital of the Commonwealth, and roads & internal improvement—The mania which has raged in relation to the two first, will (I trust) find a salutary check in the wisdom of the Legislature. In relation to the last, I think I have well founded hopes that a beginning may at least be made, which will lead to great & happy results.
          
            I am very respectfully Sir.
            yr mo: obt
            Thos W. Maury
          
        